Case 8:17-cv-01386-DOC-KES Document 269 Filed 06/03/19 Page 1 of 2 Page ID #:7060



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

      Case No. SA CV 17-1386-DOC (KEWx)                                  Date: June 3, 2019

  Title: BILLIE RENE FRANCES LILLIAN POWERS V. THE BANK OF NEW YORK
           MELLON ET AL.

  PRESENT:

                            THE HONORABLE DAVID O. CARTER, JUDGE

                      Deborah Lewman                           Not Present
                      Courtroom Clerk                          Court Reporter

              ATTORNEYS PRESENT FOR                    ATTORNEYS PRESENT FOR
                    PLAINTIFF:                              DEFENDANT:
                        None Present                           None Present



             PROCEEDINGS (IN CHAMBERS): ORDER GRANTING IN PART
                                        MOTION TO EXPUNGE NOTICE
                                        OF PENDENCY OF ACTION [266]

         Before the Court is Loan Defendants’1 Motion to Expunge Notice of Pendency of
  Action (Dkt. 246). Plaintiff did not file a response. The Court finds this matter suitable
  for decision without oral argument. Fed. R. Civ. P. 78; Local Rule 7-15. Having
  reviewed the moving papers and considered the arguments, the Court GRANTS the
  motion in part and EXPUNGES lis pendens. The Court DENIES the request for
  attorney’s fees and costs.

        On August 11, 2017, Plaintiff Billie Rene Frances Lillian Powers filed the
  Complaint relating to property she formerly owned located at 40701 Ortega Highway,
  San Juan Capistrano. Dkt. 1. Plaintiff recorded the Amended Notice of Pendency of
  Action (Lis Pendens) on May 16, 2018. This Court subsequently granted multiple
  Motions to Dismiss filed by Defendants, the last order being with prejudice. Dkt. 260.
  The matter is now on appeal. Dkt. 262.

         Federal courts look to state law on whether the recording of a lis pendens provides
  constructive notice to interested parties of actions pending in the court that concern real
  property within the state. See 28 U.S.C. § 1964. District courts within the Ninth Circuit

  1
      As defined in Dkt. 266.
Case 8:17-cv-01386-DOC-KES Document 269 Filed 06/03/19 Page 2 of 2 Page ID #:7061
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. SA CV 17-1386-DOC (KEWx)                                             Date: June 3, 2019
                                                                                             Page 2

  routinely use the California lis pendens statutes in analyzing expungement motions. See
  Farrant v. Friend, No. CV 18-3425-GW(FFMX), 2018 WL 2186982, at *2 (C.D. Cal.
  May 11, 2018); cf. Orange Cnty. v. Hongkong & Shanghai Banking Corp. Ltd., 52 F.3d
  821, 823–24 (9th Cir. 1995) (concluding that district court’s order expunging lis pendens
  under California law was not an appealable order). Moreover, the California legislature
  has indicated that California’s lis pendens legislation should apply in federal trial courts.
  See Cal. Code Civ. Proc. § 405.5 (“This title applies to an action pending in any United
  States District Court in the same manner that it applies to an action pending in the courts
  of this state.”).

         A court “shall order” expungement “if the court finds that the claimant has not
  established by a preponderance of the evidence the probable validity of the real property
  claim.” Cal. Code Civ. Proc. § 405.32. Plaintiff bears the burden of proof. See Cal. Code
  Civ. Proc. § 405.30; see also Farrant, 2018 WL 2186982 at *2. Thus, Plaintiff must
  show that it is more likely than not that she would obtain a judgment against Defendants
  on any real property claim. Id. If the claimant loses at trial, the lis pendens must be
  expunged unless the trial court is willing to find that the probabilities are that its own
  decision will be reversed on appeal Mix v. Superior Court, 124 Cal. App. 4th 987, 996
  (2004). A motion to expunge a lis pendens after judgment against the claimant and while
  an appeal is pending, the trial court must grant the motion unless it finds it more likely
  than not that the appellate court will reverse the judgment. Amalgamated Bank v.
  Superior Court, 149 Cal. App. 4th 1003, 1015 (2007).

          Plaintiff has not filed a response to the motion and cannot otherwise establish by a
  preponderance of the evidence validity of her claim. The Court must order the lis pendens
  expunged. However, the Court declines to award attorney’s fees and costs. Loan
  Defendants request attorney’s fees pursuant to California Code of Civil Procedure §
  405.38, which provides for a mandatory award of reasonable attorney’s fees and costs for
  any party prevailing on an expungement motion “unless the court finds that the other
  party acted with substantial justification or that other circumstances make the imposition
  of attorney’s fees and costs unjust.” The Court finds Plaintiff acted with substantial
  justification in recording the lis pendens.

         The Clerk shall serve the minute order on the parties.


   MINUTES FORM 11
   CIVIL-GEN                                                            Initials of Deputy Clerk: djl




                                                2
